Title: From Thomas Jefferson to John Adlum, 13 June 1822
From: Jefferson, Thomas
To: Adlum, John


Sir
Monticello
June 13. 22.
Your favor of the 5th has been duly recived, covering my two letters to you of Oct. 7. 1809. and Apr. 20. 1810. which I now return of these be pleased to make whatever use you think proper. but I should think the the first half of the last letter had better be omitted, as it would encumber mr Skinner’s columns with matter entirely useless & uninteresting to his readers. I am very glad to learn that you are pushing that culture, and I hope you will particularly that of what I would call the Caumartin grape, as it’s wine resembles so exactly that of the Caumartin Burgundy. I presume you know that a wine of remarkable merit is made in considerable quantities in a district of N. Carolina on Scuppernon creek. this wine, when it can be obtained unbrandied would be drank at the first tables of Europe in competition with their best wines. what of it however is sent to the general market at Norfolk is so brandied as to be unworthy of being called wine. to get it without brandy requires a troublesome correspondence & special agent. until the fatal error is corrected, the character of our wines will stand very low. Accept the assurance of my great esteem and respect.Th: Jefferson